Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This final Office action responds to claims submitted November 8, 2021.
Applicants amended claims 1-24.  Claims 1-24 are pending and have been examined below.

Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1 and 15: The independent claims recite a process and machine (e.g., “a computer program stored on a non-transitory storage medium, the computer program comprising a set of instructions that, when executed by a hardware processor, causes the hardware processor to…” and “an apparatus for predicting company sizes, comprising…”), which are statutory categories of invention.  However, the claims also recite an abstract idea under step 2A prong one.  The “use one or more machine learning models to predict a size of the company based on the company profile” (claim 1) and “use the company profile to predict an employee number range for the company” (claim 15) limitations recite mathematical calculations.1  Mathematical calculations fall within the “mathematical concepts” group of abstract ideas.2  Examiner also submits the “predict a size of the company based on the company profile” (claim 1) and “use the company profile to predict an employee number range for the company” (claim 15) limitations can be interpreted as reciting concepts that are capable of being performed mentally or by hand using pen and paper.  Such concepts fall within the “mental processes” group of abstract ideas.3  Thus, the claims recite an abstract idea.
	The claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  Limitations that indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the 4  The following limitations recite data gathering and data output:
Receive data associated with a company from government filings, thus yielding government filing data;

Identify, from a website of the company, a characteristic of the website, thus yielding website characteristic data;

Generate features associated with the company from the government filing data and the website characteristic data;

Combine the features into a company profile.

Data gathering and data output steps is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.5
	The embodiment limitations of “a computer program stored on a non-transitory storage medium, the computer program comprising a set of instructions that, when executed by a hardware processor, causes the hardware processor to…” (claim 1) and “an apparatus for predicting company sizes, comprising: a processing device; a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, are operable to…” (claim 15) also fail to integrate the abstract idea into a practical application.  Applicants’ published specification teaches:
Paragraph 0074: FIG. 6 shows a computing device 1000 that may be used for operating CSE system 100 and performing any combination of operations discussed above.  The computing device 1000 may operate in the capacity of a server or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) 

Paragraph 0075: Computing device 1000 may be part of an integrated control system or system manager, or may be provided as a portable electronic device configured to interface with a networked system either locally or remotely via wireless transmission.

Paragraph 0076: Processors 1004 may comprise a central processing unit (CPU), a graphics processing unit (GPU), programmable logic devices, dedicated processor systems, micro controllers, or microprocessors that may perform some or all of the operations described above.  Processors 1004 may also include, but may not be limited to, an analog processor, a digital processor, a microprocessor, multi-core processor, processor array, network processor, etc.

Neither the claims nor the specification disclose a particular machine.6  Applicants’ specification instead describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements as tools to execute the identified abstract idea.7  The limitations merely describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.8  Examiner further submits the   “using one or more machine learning models” limitation in claim 1 does not integrate the abstract idea into a practical application.9  The claim does not recite iterative learning, training, or feedback steps.  Instead, the claim recites a previously generated algorithm to produce a desired output and is no different than mere computer software.  Thus, 
	The claims also do not recite additional elements that provide significantly more than the abstract idea under step 2B.  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.10  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”11  The limitations previously identified as reciting data gathering and data output also describe the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Those limitations do not provide significantly more than the abstract idea.  Furthermore, the examiner reiterates the additional element of using a computer or processor to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.
With respect to claims 2-14 and 16-24: The dependent claims are also ineligible under 35 U.S.C. §101 because the recited limitations further describe the abstract idea previously identified in the independent claims and/or do not recite additional elements 
	(a)	Claim 2: The “use a first machine learning model to predict whether the company is above a selected employee threshold value; and use a second machine learning model to predict an employee number when the company is below the selected employee threshold value” limitations describe the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea.  Furthermore, the “use a first machine learning model…” and “use a second machine learning model…” limitations do not integrate the abstract idea into a practical application.  The claim does not recite iterative learning, training, or feedback steps.  Instead, the claim recites a previously generated algorithm to produce a desired output and is no different than mere computer software.  The claim also does not recite additional elements that are significantly more than the abstract idea.  As previously discussed, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claim is not patent-eligible.
	(b)	Claim 3: The “wherein the first machine learning model is a binary output decision tree model and the second machine learning model is a linear regression model” limitation does not integrate the abstract idea into a practical application.  The 
	(c)	Claims 4-12: The claims do not integrate the previously identified abstract idea into a practical application.  The “wherein one of the features identifies…” limitations recite data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claims do not recite additional elements that are significantly more than the abstract idea.  The “generate features associated with the company…” limitation recited in claim 1 describes the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than the abstract idea when recited in a merely generic manner.  Therefore, the claims are not patent-eligible.
(d)	Claim 13: The “use the vector representations as one of the features used in the company profile to predict the size of company” limitation further describes the abstract idea previously identified in claim 1.  Thus, the claim recites an abstract idea.  The claim also does not integrate the abstract idea into a practical application.  The “generate vector representations of text located in webpages on websites operated by the company” limitation recites data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  Furthermore, the claim does not recite additional elements that are significantly more than the abstract idea.  The “generate vector representations of text…” limitation describes conventional computer function of “electronically scanning or extracting data from a physical document.”12  Such functions do not qualify as significantly more than the abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.   
	(e)	Claims 14 and 24: The “convert the employee number ranges for the industry classifications into probabilities; and use the probabilities as features in the company profile with matching industry classifications for predicting the size of the company” (claim 14) and “convert the employee number ranges for the industry classifications into probabilities” (claim 24) limitations further describe the abstract idea identified in the independent claims.  Thus, the claims recite an abstract idea.  The claims do not integrate the abstract idea into a practical application.  The “receive…,” “identify…,” and “use the probabilities as features in the company profiles” limitations recite data gathering, which is insignificant extra-solution activity.  Merely adding 
	(f)	Claim 16: The “to input the company profile into one or more machine learning models to predict the employee number range” limitation further describes the abstract idea identified in claim 15.  Thus, the claim recites an abstract idea.  Examiner also submits the “one or more machine learning models” element does not integrate the abstract idea into a practical application.  The claim does not recite iterative learning, training, or feedback steps.  Instead, the claim recites a previously generated algorithm to produce a desired output and is no different than mere computer software.  The claim also does not recite additional elements that are significantly more than the abstract idea.  As previously discussed, the additional element of using a computer or processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract 
	(g)	Claim 17: The claim does not integrate the abstract idea into a practical application.  The “identify a number of government filings by the company; and use the number of government filings as one of the features in the company profile” limitations describe data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.  Furthermore, the claim does not recite additional elements that are significantly more than the abstract idea because the limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than the abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
	(h)	Claim 18: The claim does not integrate the abstract idea into a practical application.  The “identify a number of website domains operated by the company; and use the number of website domains as one of the features in the company profile” limitations describe data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.  Furthermore, the claim does not recite additional elements that are significantly more than the abstract idea because the limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not 
	(i)	Claim 19: The claim does not integrate the abstract idea into a practical application.  The “identify a number of different business addresses for the same company; and use the number of different business addresses as one of the features in the company profile” limitations describe data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.  Furthermore, the claim does not recite additional elements that are significantly more than the abstract idea because the limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than the abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
	(j)	Claim 20: The claim does not integrate the abstract idea into a practical application.  The “identify for the company a number of other companies that share a same business address; and use the number of other companies that share the same business address as one of the features in the company profile” limitations describe data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.  Furthermore, the claim does not recite additional elements that are significantly more than the abstract idea because the above limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as 
	(k)	Claim 21: The claim does not integrate the abstract idea into a practical application.  The “identify types of software applications used on the websites operated by the company; and use the types of software applications as one of the features in the company profile” limitations describe data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.  Furthermore, the claim does not recite additional elements that are significantly more than the abstract idea because the limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than the abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
	(l)	Claim 22: The claim does not integrate the abstract idea into a practical application.  The “identify types of webpages in the websites operated by the company; and use the types of webpages as one of the features in the company profile” limitations describe data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.  Furthermore, the claim does not recite additional elements that are significantly more than the abstract idea because the above limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as 
	(m)	Claim 23: The claim does not integrate the abstract idea into a practical application.  The “generate vector representations of text located in webpages on websites operated by the company; and use the vector representations as one of the features used in the company profile” limitations recite data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.  Furthermore, the claim does not recite limitations that are significantly more than the abstract idea.  The “generate vector representations of text…” limitation describes the conventional computer function of “electronically scanning or extracting data from a physical document.”  The “use the vector representations as one of the features used in the company profiles” limitation describes the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than the abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva (Pub. No. 2018/0285751) in view of Cvetkovski (Pub. No. 2014/0310136) and in view of Perkins (Pub. No. 2004/0122939).
With respect to claim 1: Oliva discloses a computer program stored on a non-transitory storage medium, the computer program comprising a set of instructions that, when executed by a hardware processor (See at least Paragraph 0099: “Example embodiments may be implemented using a computer program product, e.g., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.”), causes the hardware processor to:
	combine the features into a company profile (See at least Paragraph 0035: “Similarly, when a representative of an organization initially registers the organization with the social networking service, the representative may be prompted to provide certain information about the organization.  This information may be stored, for example, in the database 218, or another database (not shown).  In some example embodiments, the profile data may be processed (e.g., in the background or offline) to generate various derived profile data….  In some example embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations.  For instance, with companies in particular, financial data may be imported from one or more external data sources, and made part of a company’s profile.”); and 
use one or more machine learning models to predict a size of the company based on the company profile (See at least Paragraph 0050: “The data generation module 320 may retrieve the attributes from the profile of the organization, or from some other source, and input the retrieved attributes into the inference model, which may then generate and output size data.  The data generation module 320 may then store the generated size data in database(s) 350 in association with the profile of the organization (e.g., in profile database 218 in FIG. 2).”  See also Paragraph 0074: “Referring back to FIG. 3, in some example embodiments, the inference model optimization module 340 is configured to use one or more machine learning algorithms to modify the inference model.  In this way, the inference model optimization module 340 can determine the best attributes to use in the determination of the size data for an organization, as well as the best way to use those attributes (e.g., how to weight the attributes in the inference model).”  See also Paragraphs 0075 and 0077.).
	Oliva does not explicitly teach the remaining limitations.  However, Cvetkovski discloses receive data associated with a company from government filings, thus yielding government filing data; generate features associated with the company from the government filing data (See at least Paragraph 0034: “As shown in FIG. 2 example, the identification module 124 receives notification of the availability of a financial document at step 210. In one embodiment, the financial document is stored in the fundamentals database 136 by the transmission module 130 upon receipt from an outside source.  In another embodiment, the financial document is made available to the identification module 124 from secondary storage separate and apart from the system 110.  As described previously, examples of a financial document include, but are not public business filing, SEC filing, financial report, accounting standard, income statement, balance sheet, supplementary note, news story or article, legal document, research, historical document, policies and procedures or a combination thereof.”  See also Paragraph 0035: “Upon receipt of the notification, the identification module 124 accesses the financial document and parses the textual and numerical data within the document, step 212….  Next, at step 214, the identification module 124 then identifies a first set of data items derived from the parsed textual and numerical data within the financial document.  In one embodiment, the first set of data items includes the entity name, the industry or industries in which the entity provides products or services, the reporting period, the reported financial data, including revenue and net income/loss statements, the reporting unit and the currency, currency exchange rate, accounting standard and consolidation basis used in reporting.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify reported financial data from public business filings as taught by Cvetkovski in Oliva’s invention.  As demonstrated by Cvetkovski, it is within the capabilities of one of ordinary skill in the art to include such features in Oliva’s invention with the predictable result of “[enhancing] profile data for both members and organizations” and employing “other feature data [that] can also be used as the attributes used by the data generation module 320 to generate the size data” as needed in Oliva at Paragraphs 0035 and 0051.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The above references do not explicitly teach the remaining limitations.  However, Perkins discloses identifying, from a website of the company, a characteristic of the website, thus yielding website characteristic data; generate features associated with the company from … the website characteristic data (See at least Paragraph 0007: “In accordance with the present invention, there is provided a system for obtaining and presenting economically significant data about web site visitors to a web site operator.”  See also Paragraph 0032: “Referring now to FIG. 3, there is shown a page of a sample report prepared by the reporting system 25.  The report page shown in FIG. 3 includes a header 70, which identifies the web site to which the report pertains.  Following the header 70 is a table showing aggregate web visitor statistics and identifying the report period 72, the total number of page views 73, the total number of distinctly identified visitor organizations 74, and the total time spent viewing the web site 75.”  See also Paragraph 0034: “The final page(s) of the report contain a detailed table 94, showing each visitors company and location, the revenue range of each visitor, the primary SIC code of each visitor, the number of page views for each visitor, and the time spent viewing the web site for each visitor.”  Under the broadest reasonable interpretation of the claim, examiner defines website characteristic data to include aggregate web visitor statistics, total number of page views, total number of distinctly identified visitor organizations, and the total time spent viewing the website.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to generate data identifying the total number of website visitor organizations as described by Perkins in the combination of references.  As demonstrated by Perkins, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of “[enhancing] profile data for both members and KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 4: The combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, wherein one of the features identifies when the company was founded (See at least Oliva Paragraph 0020: “In some example embodiments, the at least two attributes comprise at least two features from a group of features consisting of an indication of a data ingestion method of the organization, data indicating a total number of members of the online service mapped to the profile of the organization, location data of the organization, an industry type of the organization, an organization type, data indicating a level of user engagement with the profile of the organization, an advertising metric, an indication of whether the organization has an account with another online service, and data indicating an age of the organization.”  See also Paragraph 0060: “In some example embodiments, the data indicating an age of the organization includes, but it not limited to, the year the organization was founded, and/or the earliest year associated with a member of the online service that is mapped to the organization.”).
With respect to claim 5: The combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, wherein one of the features is associated with a number of visitors to websites operated by the company (See at least Perkins Paragraph 0007: “In accordance with the present invention, there is provided a system for obtaining and presenting economically significant data about web See also Paragraph 0032: “Referring now to FIG. 3, there is shown a page of a sample report prepared by the reporting system 25.  The report page shown in FIG. 3 includes a header 70, which identifies the web site to which the report pertains.  Following the header 70 is a table showing aggregate web visitor statistics and identifying the report period 72, the total number of page views 73, the total number of distinctly identified visitor organizations 74, and the total time spent viewing the web site 75.”  See also Paragraph 0034: “The final page(s) of the report contain a detailed table 94, showing each visitors company and location, the revenue range of each visitor, the primary SIC code of each visitor, the number of page views for each visitor, and the time spent viewing the web site for each visitor.”  Examiner relies on the same rationale for including Perkins in the combination of references since the limitation describes elements previously recited in claim 1.).
With respect to claim 9: The combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, wherein one of the features is associated with a number of business addresses for the company (See at least Paragraph 0051:“It is contemplated that the attributes used by the data generation module 320 to generate the size data may comprise a variety of different feature data related to the organization.  In some example embodiments, the at least two attributes comprise at least two features from a group of features consisting of an indication of a data ingestion method of the organization, data indicating … organization-specific attributes, explicit member actions, implicit member actions, and actions by the organization.  However, it is contemplated that other feature data can also be used as the attributes used by the data generation module 320 to generate the size data.”  See also Paragraph 0062: “In some example embodiments, the organization-specific attributes include, but are not limited to, a number of administrators the organization has for its profile on a social networking service, whether the organization has a career page on a social networking service, whether the organization has a stock symbol (e.g., whether or not the organization is a publicly traded company), and the number of locations or offices the organization has.”).
With respect to claim 15: Claim 15 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 15.  Oliva further discloses the embodiment limitations of an apparatus for predicting company sizes, comprising: a processing device; a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, are operable to… (See at least Paragraph 0099: “Example embodiments may be implemented using a computer program product, e.g., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.”  See also Paragraph 0104: “The example computer system 1100 includes a processor 1102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 1104 and a static memory 1106, which communicate with each other via a bus 1108. The computer system 1100 may further include … a storage unit 1116….”  See also Paragraph 0105: “The storage unit 1116 includes a machine-readable medium 1122 on which is stored one or more sets of instructions and data structures (e.g., software) 1124 embodying or utilized by any one or more of the methodologies or functions 
With respect to claim 16: The combination of Oliva, Cvetkovski, and Perkins references discloses the apparatus of claim 15, wherein the instructions in response to execution by the processing device, are further operable to input the company profile into one or more machine learning models to predict the employee number range (See at least Oliva Paragraph 0046: “In some example embodiments, the size data may comprise an exact number of employees (e.g., 4,503 employees), a number range of employees (e.g., 1,001-5,000 employees), or some other size classification (e.g., small, medium, big)….”  See also Paragraph 0050: “The data generation module 320 may retrieve the attributes from the profile of the organization, or from some other source, and input the retrieved attributes into the inference model, which may then generate and output size data.  The data generation module 320 may then store the generated size data in database(s) 350 in association with the profile of the organization (e.g., in profile database 218 in FIG. 2).”  See also Paragraph 0074: “Referring back to FIG. 3, in some example embodiments, the inference model optimization module 340 is configured to use one or more machine learning algorithms to modify the inference model
With respect to claim 19: The combination of Oliva, Cvetkovski, and Perkins references discloses the apparatus of claim 15, wherein the instructions in response to execution by the processing device, are further operable to: identify a number of different business addresses for the company; and use the number of different business addresses as one of the features in the company profile (See at least Oliva Paragraph 0035: “In some example embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations.  For instance, with companies in particular, financial data may be imported from one or more external data sources, and made part of a company’s profile.”  See also Paragraph 0051:“It is contemplated that the attributes used by the data generation module 320 to generate the size data may comprise a variety of different feature data related to the organization.  In some example embodiments, the at least two attributes comprise at least two features from a group of features consisting of an indication of a data ingestion method of the organization, data indicating … organization-specific attributes, explicit member actions, implicit member actions, and actions by the organization.  However, it is contemplated that other feature data can also be used as the attributes used by the data generation module 320 to generate the size data.”  See also Paragraph 0062: “In some example embodiments, the organization-specific attributes include, but are not limited to, a number of administrators the organization has for its profile on a social networking service, whether the organization has a career page on a social networking service, whether the organization has a stock symbol (e.g., whether or not the organization is a publicly traded company), and the number of locations or offices the organization has.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva in view of Cvetkovski in view of Perkins and in view of Kolcz (US 7577709).
With respect to claim 2: The combination of Oliva, Cvetkovski, and Perkins references discloses the computer program product of claim 1, wherein the set of instructions, when executed by a hardware processor, further causes the hardware processor to … use a second machine learning model to predict an employee number when the company is below the selected threshold value (See at least Oliva Paragraph 0046: “In some example embodiments, the size data may comprise an exact number of employees (e.g., 4,503 employees), a number range of employees (e.g., 1,001-5,000 employees), or some other size classification (e.g., small, medium, big)….”  See also Paragraph 0050: “The data generation module 320 may retrieve the attributes from the profile of the organization, or from some other source, and input the retrieved attributes into the inference model, which may then generate and output size data.  The data generation module 320 may then store the generated size data in database(s) 350 in association with the profile of the organization (e.g., in profile database 218 in FIG. 2).”  See also Paragraph 0074: “Referring back to FIG. 3, in some example embodiments, the inference model optimization module 340 is configured to use one or more machine learning algorithms to modify the inference model.  In this way, the inference model optimization module 340 can determine the best attributes to use in the determination of the size data for an organization, as well as the best way to use those attributes (e.g., how to weight the attributes in the inference model).”  See also Paragraphs 0075 and 0077.).  
use a first machine learning model to predict whether the company is above a selected employee threshold value (See at least Column 3, Lines 16-37: “In general, a classifier is used to classify data items of unknown classification.  Before classifying a data item of unknown classification, the classifier is trained using a set of data items of known classifications so that the classifier can then generate a classification output for unknown data items.  The classification output is indicative of a degree of correlation between the data item and a particular class.  To classify a particular unknown data item, the classifier determines a classification output indicative of a degree of correlation between the data item and a particular class and compares the classification output to a classification threshold.  In one implementation, to determine the classification output, the classifier first determines a classification score also indicative of a degree of correlation between the data item and a particular class.  The classifier then determines an initial classification for the data item based on the classification score.  The classifier also determines an amount of retraining that would be needed to change the classification of the data item.  The amount of retraining needed is then used to determine a reliability measure, which is used to modify the classification score to obtain the classification output.”  See also Column 2, Lines 43-45: “The classification output is compared to a classification threshold to determine whether the data item belongs to the first class or the second class.”  Examiner further submits “the first class” refers to companies with a size “above a selected employee threshold value” and “the second class” refers to companies with a size “below the selected employee threshold value.”).  
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 3: The combination of Oliva, Cvetkovski, Perkins, and Kolcz references discloses the computer program of claim 2, wherein the first machine learning model is a binary output decision tree model (See at least Kolcz Column 2, Lines 43-45: “The classification output is compared to a classification threshold to determine whether the data item belongs to the first class or the second class.”  See also Column 3, Lines 51-56: “Moreover, these techniques may be applied to classifiers that employ scoring classifiers other than Naïve Bayes classifiers.  For example, these techniques may be applied to Rocchio based classifiers, centroid based classifiers, decision trees based classifiers, or support vector machines (SVMs) based classifiers.”  Examiner further relies on the same rationale for including Kolcz in the combination of references since the limitation describes elements recited in claim 2.) and
	the second machine learning model to is a linear regression model (See at least Oliva Paragraph 0074: “Referring back to FIG. 3, in some example embodiments, the inference model optimization module 340 is configured to use one or more machine In this way, the inference model optimization module 340 can determine the best attributes to use in the determination of the size data for an organization, as well as the best way to use those attributes (e.g., how to weight the attributes in the inference model).”  Examiner submits a linear regression model is an equation comprising a plurality of learned attribute values and weights.). 
	Alternatively, examiner submits the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed invention.  See MPEP §2111.05.  The limitation only provides an additional description of the “first machine learning model” and the “second machine learning model.”  It adds little, if anything, to the claimed steps in a manner that distinguishes the invention from the prior art.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of the first and second machine learning models since the description is not functionally related to the operative steps performed by the claimed invention.	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oliva in view of Cvetkovski in view of Perkins and in view of Cierniak (US 9171335).
With respect to claim 6: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, the references do not teach the remaining limitations.  However, Cierniak discloses wherein one of the features identifies different social media websites joined by the company (See at least Figure 1; Column 3, Lines 59-67; and Column 4, Lines 1-13: “A software program, such as a web browser plug-in module, can be used to identify that the website 105 being accessed by the web browser is a social media website.  The program can send a request to a server system for information associated with other social media webpages for which the owner has an account and display that information in the window 150.  In some examples, the server system can match information from the website 105, such as URL information, with data in a social graph that links the owner's social media websites.  Website 105 is determined to be a social media website when a match is found between data from the website 105 and the social graph.  Based on information obtained as a result of the request, the window 150 displays at 156 other social media webpages that the owner maintains with other social media websites through accounts that he owns with those other social media websites.  At 156 selectable links are presented for the other social media webpages so that the user can navigate to those other social media webpages.  In the example shown, links to the owner's Picasa webpage, Twitter webpage, Dopplr webpage, Flickr webpage, Google profile, Youtube, and another blog are provided at 156.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to generate data identifying different social media accounts owned by an organization as described by Cierniak in the combination of references.  As demonstrated by Cierniak, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “[enhancing] profile data for both members and organizations” and employing “other feature data [that] can also be used as the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
Claims 7, 17, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva in view of Cvetkovski in view of Perkins and in view of Official Notice.
With respect to claim 7: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, the references do not teach wherein one of the features is associated with a number of government filings by the company.  However, Official Notice is taken that such technical features are old and well-known in the computer art.  For example, the United States Securities and Exchange Commission (SEC) allows users to conduct a company search and identify a find a company’s EDGAR filings.  Examiner further submits the number of filings identified from the company search on the SEC’s website is a number of government filings by a company.  See “SEC EDGAR: Company Filings” (Dec. 30, 2018), https://www.sec.gov/edgar/searchedgar/companysearch.html.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify the number of government filings by a company and include such data in a company profile.
With respect to claim 11: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, the references do not teach wherein one of the features is associated with a number of software applications, types of software applications, or costs of software applications used on the websites operated by the company.  Under the broadest reasonable 
With respect to claim 17: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the apparatus of claim 15, the references do not teach wherein the instructions in response to execution by the processing device, are further operable to: identify a number of government filings by the company; and use the number of government filings as one of the features in the company profiles.  However, Official Notice is taken that such technical features are old and well-known in the computer art.  For example, the United States Securities and Exchange Commission (SEC) allows users to conduct a company search and identify a find a company’s EDGAR filings.  Examiner submits the number of filings identified from the company search on the SEC’s website is a number of government filings by a company.  See at least “SEC EDGAR: Company Filings” (Dec. 30, 2018), https://www.sec.gov/ edgar/searchedgar/companysearch.html.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to 
With respect to claim 21: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the apparatus of claim 15, the references do not explicitly teach wherein the instructions in response to execution by the processing device, are further operable to: identify types of software applications used on the websites operated by the companies; and use the types of software applications as one of the features in the company profiles.  The limitations describes steps to   gauge the level of technology and include that information in a company profile under the broadest reasonable interpretation of the claim.  This interpretation is consistent with the applicants’ specification at Paragraph 0062.  Official Notice is taken that such technical features are old and well known in the computer arts.  For example, “Factors that Determine the Size of a Business” (Mar. 23, 2015), https://www.slideshare.net/ miemslou/factors-that-determine-the-size-of-a-business, teaches the “technology used can also give an indication of the size of a business.”  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify the types of software applications (i.e., the level of technology) and include such data in a company profile.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva in view of Cvetkovski in view of Perkins and in view of WhoIsXMLAPI (“Reverse WHOIS in Action: Find All Domains or Websites of a Company, and More” (Feb. 24, 2019), https://drs. whoisxmlapi.com/blog/reverse-whois-in-action-find-all-domains-or-websites-of-a-company-and-more.).  
With respect to claim 8: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, the references do not teach the remaining limitation.  However, WhoIsXMLAPI discloses wherein one of the features is associated with a number of website domains owned by the company (See at least Page 1: “See Reverse WHOIS service in action by searching for all Internet domains a company owns or is related to. We shall use the web-based reverse WHOIS service.  An alternative would be to use the reverse WHOIS API, a RESTful solution which is also available with the same capabilities.  We shall pick a popular brand, the Eastman Kodak Company, as an example for our investigation….”  See also Page 3: “First we do a basic search.  After entering "Eastman Kodak Company" in the input field of basic search and pressing the "Search" button, we find the following….  You can see a list of 74 domains that have “Eastman Kodak Company” in their WHOIS records.  That means all these domains have ties to your search term.  Since we gave a rather specific company name, the simple search found a reasonable number of records.  This is what we were primarily looking for: a complete list of domains actually owned by the Kodak Eastman company.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to generate data identifying the number of website domains owned by a company as described by WhoIsXMLAPI in the combination of references.  As demonstrated by WhoIsXMLAPI, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “[enhancing] profile data for both members and organizations” and employing “other feature data [that] can also be used KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 18: The combination of Oliva, Cvetkovski, and Perkins references discloses the apparatus of claim 15, wherein the instructions in response to execution by the processing device, are further operable to: use the [obtained data] as one of the features in the company profile (See at least Oliva Paragraph 0035: “In some example embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations.  For instance, with companies in particular, financial data may be imported from one or more external data sources, and made part of a company’s profile.”  See also Paragraph 0050: “The data generation module 320 may retrieve the attributes from the profile of the organization, or from some other source, and input the retrieved attributes into the inference model, which may then generate and output size data.”).
	The references do not teach the remaining limitation.  However, WhoIsXMLAPI discloses identify a number of website domains operated by the company (See at least Page 1: “See Reverse WHOIS service in action by searching for all Internet domains a company owns or is related to. We shall use the web-based reverse WHOIS service.  An alternative would be to use the reverse WHOIS API, a RESTful solution which is also available with the same capabilities.  We shall pick a popular brand, the Eastman Kodak Company, as an example for our investigation….”  See also Page 3: “First we do a basic search.  After entering "Eastman Kodak Company" in the input field You can see a list of 74 domains that have “Eastman Kodak Company” in their WHOIS records.  That means all these domains have ties to your search term.  Since we gave a rather specific company name, the simple search found a reasonable number of records.  This is what we were primarily looking for: a complete list of domains actually owned by the Kodak Eastman company.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to generate data identifying the number of website domains owned by a company as described by WhoIsXMLAPI in the combination of references.  As demonstrated by WhoIsXMLAPI, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “[enhancing] profile data for both members and organizations” and employing “other feature data [that] can also be used as the attributes used by the data generation module 320 to generate the size data” as needed in Oliva at Paragraphs 0035 and 0051.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva in view of Cvetkovski in view of Perkins and in view of Florance (Pub. No. 2005/0203768). 
With respect to claim 10: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, the references do not teach the remaining limitations.  However, Florance discloses wherein one of the features is associated with a number of other companies that share a same business address with the company (See at least Paragraph 0399: “Under the property description subheading, the Overview web page lists such data as the building size, number of floors, typical floor size, core factor, elevators, building class, land area, lot dimensions, building FAR, zoning, percent leased, available space, vacant space, number of tenants, average tenant size, parking ratio, open parking, covered parking, parking spaces, and parking rates.  This section also provides an area for a description of special qualities of the property.”  See also Paragraph 0410: “Under the tenant analysis subheading, the Tenant web page lists the number of tenants in the building, the average tenant size, the average lease term, the estimated average rent per square foot, the total percent occupied, the estimated rollover in the next 12 months, the estimated rollover in the next 36 months, and the current asking rent per square foot.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to generate data identifying the number of tenants in a commercial real-estate property as described by Florance in the combination of references.  As demonstrated by Florance, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “[enhancing] profile data for both members and organizations” and employing “other feature data [that] can also be used as the attributes used by the data generation module 320 to generate the size data” as needed in Oliva at Paragraphs 0035 and 0051.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 20: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the apparatus of claim 15, wherein the instructions in response to execution by the processing device, are further operable to: use the [obtained data] as one of the features in the company profile (See at least Oliva Paragraph 0035: “In some example embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations.  For instance, with companies in particular, financial data may be imported from one or more external data sources, and made part of a company’s profile.”  See also Paragraph 0050: “The data generation module 320 may retrieve the attributes from the profile of the organization, or from some other source, and input the retrieved attributes into the inference model, which may then generate and output size data.”).
	The references do not teach the remaining limitation.  However, Florance discloses identify for the company a number of other companies that share a same business address (See at least Paragraph 0399: “Under the property description subheading, the Overview web page lists such data as the building size, number of floors, typical floor size, core factor, elevators, building class, land area, lot dimensions, building FAR, zoning, percent leased, available space, vacant space, number of tenants, average tenant size, parking ratio, open parking, covered parking, parking spaces, and parking rates.  This section also provides an area for a description of special qualities of the property.”  See also Paragraph 0410: “Under the tenant analysis subheading, the Tenant web page lists the number of tenants in the building, the average tenant size, the average lease term, the estimated average rent per square foot, the total percent occupied, the estimated rollover in the next 12 months, the estimated rollover in the next 36 months, and the current asking rent per square foot.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva in view of Cvetkovski in view of Perkins and in view of Xu (Pub. No. 2019/0007506).
With respect to claim 12: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, the references do not teach the remaining limitation.  However, Xu discloses wherein one of the features is associated with types of webpages on the websites operated by the company (See at least Paragraphs 0065-0066: “FIG. 7 illustrates a flowchart of the process for determining a website coverage score for a content publishing website 130, in accordance with an embodiment.  The website crawler 255 sends 700 requests for web pages to the content publishing website 130.  The web crawler 255 accesses a content publishing website 130 to determine different types of web pages hosted by the content publishing website 130.”  See also Paragraph 0070: “The website coverage score 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to generate data identifying the different types of web pages hosted by the content publishing website as taught by Xu in the combination of references.  As demonstrated by Xu, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “[enhancing] profile data for both members and organizations” and employing “other feature data [that] can also be used as the attributes used by the data generation module 320 to generate the size data” as needed in Oliva at Paragraphs 0035 and 0051.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 22: The combination of Oliva, Cvetkovski, and Perkins references discloses the apparatus of claim 15, wherein the instructions in response to execution by the processing device, are further operable to: use the [obtained data] as one of the features in the company profile (See at least Oliva Paragraph 0035: “In some example embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations.  For instance, with companies in particular, financial data may be imported from one or more external data sources, and made part of a company’s profile.”  See also Paragraph 0050: “The data generation module 320 may retrieve the 
	The references do not teach the remaining limitation.  However, Xu discloses identify types of webpages in websites operated by the company (See at least Paragraphs 0065-0066: “FIG. 7 illustrates a flowchart of the process for determining a website coverage score for a content publishing website 130, in accordance with an embodiment.  The website crawler 255 sends 700 requests for web pages to the content publishing website 130.  The web crawler 255 accesses a content publishing website 130 to determine different types of web pages hosted by the content publishing website 130.”  See also Paragraph 0070: “The website coverage score module 260 determines 750 the website coverage score for the content publishing website 130 based on a ratio of the number of unique URLs identified in the tracking requests retrieved from various client devices and the total number of unique web pages of the content publishing website 130.”).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to generate data identifying the different types of web pages hosted by the content publishing website as taught by Xu in the combination of references.  As demonstrated by Xu, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “[enhancing] profile data for both members and organizations” and employing “other feature data [that] can also be used as the attributes used by the data generation module 320 to generate the size data” as needed KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva in view of Cvetkovski in view of Perkins and in view of Huang (Pub. No. 2018/0052874).
With respect to claim 13: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, wherein the set of instructions, when executed by a hardware processor, further causes the hardware processor to: use the [obtained data] as one of the features used in the company profile to predict the size of the company (See at least Oliva Paragraph 0035: “In some example embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enhance profile data for both members and organizations.  For instance, with companies in particular, financial data may be imported from one or more external data sources, and made part of a company’s profile.”  See also Paragraph 0050: “The data generation module 320 may retrieve the attributes from the profile of the organization, or from some other source, and input the retrieved attributes into the inference model, which may then generate and output size data.”).
	The references do not teach the remaining limitation.  However, Huang discloses generate vector representations of text located in webpages on websites operated by the company (See at least Paragraph 0041: “FIG. 5 is a flow diagram illustrating an example method 500 for automatic content tagging, according to example embodiments. The operations of the method 500 may be performed by components of In an example embodiment, the input content is in the form of raw text, such as text from a webpage article, and each term corresponds to a word within the webpage article.”  See also Paragraph 0042: “At operation 520, the plurality of terms are used to generate term vectors using vector space model by the vector module 240.  The vector module 240 represents a text document in vector form, where each term is represented by a vector.  The process includes parsing the content into single terms (e.g., tokenization process), and breaking each term into the root word (e.g., stemming process).  The root words are then used for vector representation.”  See also Paragraph 0043: “At operation 530, the coarse filter module 240 identifies candidate topics to assign to the received content based on a comparison between the term vectors and a plurality of coarse filter terms.”  See also Paragraph 0044: “At operation 540, the fine filter module 250 generates metadata that assigns topics to the received content from the identified candidate topics based on a dot product operation between classifier coefficients and the term vectors corresponding to the identified candidate topics….  The assigning topics includes updating a database to identify the content to correspond to the assigned topics.  The database may include metadata that includes the identifiers of the assigned topics for the corresponding content. In other embodiments, the assigning topics includes generating an identifier to identify the assigned topics that correspond to the content within the database, in response to determining that the content is a new content and does not have pre-existing assigned topics.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 23: Claim 13 recites the same limitations as claim 23.  Thus, the arguments applied to claim 13 also apply to claim 23.
Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oliva in view of Cvetkovski in view of Perkins in view of Murphy (“5 Simple Steps to Determine Your Market Size,” Acadia (May 19, 2016), https://www.acadialms.com/ blog/5-simple-steps-to-determine-market-size.) and in view of Official Notice.
With respect to claim 14: Although the combination of Oliva, Cvetkovski, and Perkins references discloses the computer program of claim 1, the references do not teach the remaining limitations.  However, Murphy discloses wherein the set of instructions, when executed by a hardware processor, further causes the processor to: receive census data; identify industry classifications in the census data; identify employee number ranges for each of the company classifications (See at least Page 3: “Find a designation for your market to search against.  I always start with a SIC Code (Standard Industrial Classification) and/or an NAICS Code (North You can go to census.gov to search for the appropriate codes via key word or number.).  Estimate how many companies exist in your respective sector.  This information can also be found on census.gov, in the section dedicated to Statistics of U.S. Businesses (see below).  Target companies in your selected demographic….  Remember that you are specifically interested in NAICS 332813.  You can search for this code to see the following results….”  Examiner notes the results chart displays identifies the total number of establishments having the NAICS 332813 code and a breakdown of the establishments according to “Enterprise Employment Size.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to identify the appropriate NAICS code for a company, identify the total number of establishments that have the NAICS code, and identify the number of establishments that fall within certain employment size ranges as taught by Murphy in the above combination of references.  As demonstrated by Murphy, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “[enhancing] profile data for both members and organizations” and employing “other feature data [that] can also be used as the attributes used by the data generation module 320 to generate the size data” as needed in Oliva at Paragraphs 0035 and 0051.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	Although Murphy discloses steps to determine the total number of companies that have the identified NAICS code and the number of companies that have the desired “Enterprise Employment Size,” the references do not explicitly teach convert the employee number ranges for the industry classifications into probabilities; and use the probabilities as features in the company profiles with matching industry classifications for predicting the sizes of the companies.  The limitations describe steps to divide the number of companies that have the desired “Enterprise Employment Size” by the total number of companies that have the identified NAICS code under the broadest reasonable interpretation of the claim.  This interpretation is consistent with the applicants’ specification at Paragraph 0070.  Official Notice is taken that division and other mathematical operations are old and well-known in the computer arts.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to convert employee number ranges for the industry classifications into probabilities and include such data in a company profile.
With respect to claim 24: Claim 24 recites limitations that are substantially similar to those in claim 14.  Thus, the arguments applied to claim 14 also apply to claim 24.

Response to Arguments
Applicant's arguments filed November 8, 2021, have been fully considered but they are not persuasive. 
Regarding the claim objection: Applicants amended claim 3.  The amendment resolves the concerns outlined in the previous Office action.  Thus, the examiner withdraws the claim objection.
Regarding the §112(b) rejections: 
Regarding the §101 rejections: Examiner updated the subject matter eligibility rejections in response to the claim amendments.  Applicants allege the amended claims recite additional elements that provide significantly more than the abstract idea.  The applicants suggest that the steps to predict a size of a company based on information previously obtained by the system (e.g., characteristics relating to a website) renders the claim patent eligible because it “generates new data” and “provides a technological solution to a technological problem.”  This argument is not persuasive.  First, examiner reiterates the “predict a size of the company based on the company profile” and “use the company profile to predict an employee number range for the company” limitations recite a mathematical calculation and mental process.  Accordingly, the claims recite an abstract idea.  Applicants’ remarks do not explicitly address or rebut this conclusion.  Second, the remaining limitations do not generate new data.  Applicants’ specification explicitly teaches:
Paragraph 0015: Feature generator 108 may use any method to obtain government filing data 102, website data 104, and census data 106.  For example, feature generator 108 may use application programming interfaces (APIs) or web crawlers to access content on different government, and company websites.  Other data 102, 104, or 106 may be supplied by applications that monitor and accumulate metrics for different websites.  Other data 102, 104, or 106 may be obtained via documents sent by different government agencies or businesses.

In light of the above teachings from the applicants’ disclosure, examiner reiterates the “receive…,” “identify…,” “generate features…,” and “combine the features into a company profile” limitations recite data gathering and data output.  Data gathering and data output are insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application under step 2A prong two.  Furthermore, based on the above teachings from various business applications….  In B2B marketing, total addressable market estimation and market segmentation is often performed based on the company revenue or employment size.”  Paragraph 0001.  Finally, examiner also rejects the notion that the DDR Holdings decision applies to the present claims.  Remark 11.  The claims at issue in that case dealt with a specific problem unique to the Internet.  Applicants’ invention, on the other hand, does not address a specific problem unique to the Internet; but instead, merely involves the routine use of the Internet.  The DDR Holdings decision thus fails to provide convincing evidence that the claims are indeed patent-eligible.  Accordingly, examiner maintains the 101 rejections. 
Regarding the §103 rejections of claims 1 and 15: Examiner updated the obviousness rejections in response to the claim amendments.  Applicants allege the previously cited references do not disclose all the limitations of the claims.  Remarks 13.  Examiner disagrees.  Oliva discloses the “combine the features into a company profile” limitation (Paragraph 0035) and the “use one or more machine learning models to predict a size of the company based on the company profile” limitation (Paragraphs 0050, 0074, 0075, and 0077).  Perkins also discloses the “identify, from a website of the 
Regarding the Official Notice rejections of claims 7, 11, 14, 17, 21, and 24: Applicants did not adequately traverse the Official Notice rejections since the remarks did not present an argument explaining why the noticed facts were not well-known in the art.  Therefore, the subject matter of the Official Notice rejections should be taken as admitted prior art.  See MPEP §2144.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	McAtee (Pub. No. 2005/0027631) discloses “information items about a particular company, including the stock price and trading volume for particular date (data items) and any article or other report published on a particular date (content items), are gathered from a number of sources, including stock exchanges, news services, magazines, trade publications, government filings, and the like.”  Paragraph 0008.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986. The examiner can normally be reached Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See October 2019 Update: Subject Matter Eligibility, page 3 (“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words….”) and page 4 (“A mathematical calculation is a mathematical operation … or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.”).
        2 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        3 Id.
        4 Id. at 55.
        5 Id.
        6 MPEP §2106.05(b).  
        7 Id.  
        8 Id.  
        9 MPEP §2106.05(h).
        10 MPEP §2106.05(d)(II).  
        11 Id.  
        12 MPEP §2106.05(d)(II).